PELLEGRINI, Judge,
concurring.
I concur with the majority’s affirmance of the trial court’s order dismissing Count VIII of Anselma’s amended complaint because Pennoni’s conduct regarding Anselma’s land use permits did not state a cause of action cognizable under 42 U.S.C. § 1983 (Section 1983). However, I do not join because I disagree with the reasoning used in that portion of the majority’s opinion discussing procedural and due process rights under Section 1983 in arriving at its holding.
Regarding the issue of procedural due process, the majority determined that Anselma failed to state a cause of action for this type of violation. It relies on Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981) for the proposition that “an individual is not denied procedural due process if a state provides the means by which he can receive redress for the deprivation. A post-deprivation hearing is adequate to provide such redress.” (Majority opinion at p. 612.) It further provides that “the effect of the Parratt decision is that an individual alleging a Section 1983 violation for deprivation of property without procedural due process must allege the absence of an adequate state remedy.” (Majority opinion at p. 613.) The majority then determines that Anselma has failed to properly allege a cause of action under Section 1983 for a violation of its procedural due process rights because it failed to allege the complete absence of state procedures of due process or that the state procedures were inadequate or impractical. To adopt the majority’s interpretation of Parratt would be the same as saying a plaintiff has to exhaust his or her administrative remedies before bringing a Section 1983 action, a view expressly rejected by the Supreme Court in Patsy v. Board of Regents of the State of Florida, 457 U.S. 496, 102 S.Ct. 2557, 73 L.Ed.2d 172 (1982). But see Verrichia v. Commonwealth of Pennsylvania, Department of Revenue, 162 Pa.Commonwealth Ct. 610, 639 A.2d 957 (1994). Parratt does not apply to this case.
Parratt — a case where a state prisoner sued the state of Nebraska under Section 1983 alleging prison officials had negligently lost his $23.50 mail order hobby kit — applies only to cases where the facts indicate there has been random conduct by a state actor that was unforeseeable. The Supreme Court held in Parratt that failure to give pre-depri-vation remedies did not rise to a Section 1983 action because if actions were random and unforeseeable, the state could not possibly afford a party due process pre-deprivation hearings. See also Hudson v. Palmer, 468 U.S. 517, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984). Because the injured party could not be afforded a due process hearing, he or she could not maintain a Section 1983 action and would have to resort to state remedies.
Unlike Parratt, this case does not involve allegations of random, unforeseeable acts. Rather, it involves allegations of deliberate, foreseeable actions in the ordinary course of business making Parratt inapplicable. See Zinermon v. Burch, 494 U.S. 113, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990).1 In paragraph *61816 of its amended complaint, Anselma states that it submitted preliminary plans to the Township for approval of its site. In paragraphs 24 and 42, Anselma alleged that Pen-noni conspired with the Township to willfully harm it by delaying Anselma’s development and by making allegations and recommendations that Anselma’s plan not be approved.2 Because Pennoni’s actions were not random and unforeseeable, we cannot sustain the preliminary objections based on Parrott.
However, I do not believe we should exercise jurisdiction under various strains of abstention, albeit, developed for use by federal courts. Courts dealing with eases involving land use issues have relied upon the United States Supreme Court’s holding in Burford v. Sun Oil Company, 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424 (1943) when dealing with the issue of procedural due process under Section 1983 because those types of cases are of local interest. (See also Browning-Ferris, Inc. v. Baltimore County, Maryland, 774 F.2d 77 (4th Cir.1985)). Burford involved an action questioning the reasonableness under Texas law of a state commission decision granting a permit to drill oil wells. Dismissing the action, the Supreme Court held that a federal court could reject to assume jurisdiction where it would disrupt a complex state administrative or regulatory pattern.3
Land use decisions denying applications made by the Township in its regular course of business are part of a recognized system of regulatory review. The Pennsylvania Municipalities Planning Code (MPC),4 establishes a complete and adequate regulatory scheme encompassing comprehensive plans, subdivision and land development, municipal capital improvements, zoning, and planned residential developments. It also provides remedies for those individuals who seek recourse from the denial of a land use application with its express provisions dealing with administrative proceedings, appeals to zoning hearing boards and to the courts. Because the MPC is comprehensive in its scope, there is no question that it would be disruptive to state efforts relative to land use proceedings and decisions to allow a Section 1983 action.
Additionally, the pleading seems to indicate that Anselma was already entrenched in the administrative process because its preliminary development plans were rejected, the “Younger Abstention” doctrine established in Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971) would apply. In that case, the Supreme Court held that federal courts should not enjoin pending state criminal proceedings instituted prior to the federal court action unless unusual circumstances existed where an injunction was necessary to prevent irreparable loss that was both great and immediate. The Younger Abstention doctrine was not just limited to criminal proceedings, see Huffman v. Pursue, Ltd., 420 U.S. 592, 95 S.Ct. 1200, 43 L.Ed.2d 482 (1975), and was eventually ex*619panded to ongoing state administrative proceedings. See Ohio Civil Rights Commission v. Dayton Christian Schools, 477 U.S. 619, 106 S.Ct. 2718, 91 L.Ed.2d 512 (1986) where the Supreme Court held that a federal court should decline jurisdiction if there is a pending state administrative remedy as well as judicial review in the state court system. As such, under this doctrine, federal courts would be prohibited from hearing Anselma’s Section 1983 claim because Anselma had a pending action and remedy in state court under the MPC. But see Greenwich Township v. Murtagh, 144 Pa.Commonwealth Ct. 624, 601 A.2d 1352 (1992), reversed, 535 Pa. 50, 634 A.2d 179 (1993).
For these reasons, I believe the majority’s analysis of due process rights under Section 1983 based on Parratt is erroneous, but its ultimate determination that Anselma has no procedural due process cause of action under Section 1983 for such a violation is correct.
Whether Anselma stated a cause of action under Section 1983 by alleging that Pennoni violated its substantive due process rights is a much more difficult question to answer. It is difficult because the continued availability of substantive due process has been the subject of much controversy. Other than cases involving personal or family rights, the United States Supreme Court has not been very illuminating on its scope, but yet, has not abandoned it entirely to create new federal rights. Recognizing that the United States Supreme Court has “not seen fit to visit the issue of what is required to properly allege a Section 1983 violation for a deprivation of substantive due process”, the majority relies on two Third Circuit cases—Midnight Sessions, Ltd. v. City of Philadelphia, 945 F.2d 667 (3rd Cir.1991), cert. denied, 503 U.S. 984, 112 S.Ct. 1668, 118 L.Ed.2d 389 (1992) and Bello v. Walker, 840 F.2d 1124 (3rd Cir.1988), cert. denied, 488 U.S. 851, 109 S.Ct. 134, 102 L.Ed.2d 107 (1988).5 Both are land use cases dealing with allegations of substantive due process violations under Section 1983.
ía Bello, the court concluded that “the deliberate and arbitrary abuse of government power violates an individual’s right to substantive due process.” Id. at 1129. In Midnight Sessions, the court added that in order to have a substantive due process violation, the state actor’s action had to be “arbitrary and capricious with no conceivable rational factual basis.” Id. at 683. Under the Third Circuit’s articulation, bad faith in denying the permit gives rise to a substantive due process right and precludes granting a motion to dismiss the complaint.
However, other circuit courts have rejected the availability of substantive due process claims under Section 1983 even when bad faith is alleged. For example, in PZF Properties, Inc. v. Rodriguez, 928 F.2d 28 (1st Cir.1991), cert. dismissed as improvidently granted, 503 U.S. 257, 112 S.Ct. 1151, 117 L.Ed.2d 400 (1992), the court dismissed an action alleging a Section 1983 violation when an individual claimed his substantive due process rights had been violated when his construction plans for a residential and tourist project in Puerto Rico were denied. Explaining its position in land use cases, the First Circuit stated the following:
This Court has repeatedly held, however, that rejections of development projects and refusals to issue building permits do not ordinarily implicate substantive due process. Even where state officials have allegedly violated state law of administrative procedures, such violations do not ordinarily rise to the level of a constitutional deprivation. The doctrine of substantive due process “does not protect individuals from all [governmental] actions that infringe liberty or injure property in violation of some law. Rather, substantive due process prevents ‘governmental power from being used for purposes of oppression,’ or ‘abuse of government power that shocks the conscience,’ or ‘action that is legally irrational in that it is not sufficient*620ly keyed to any legitimate state interests.’ (citations omitted.)
Id. at 31-32.
Unlike the Third Circuit, the First Circuit, citing its decision in Chiplin Enterprises v. City of Lebanon, 712 F.2d 1524 (1st Cir.1983) stated that mere bad faith refusals to follow state law in administrative matters simply did not amount to a deprivation of due process where state courts were available to correct the error. Further explaining its rationale, in PZF Properties, the First Circuit quoted from its opinion in Creative Environments, Inc. v. Estabrook, 680 F.2d 822 (1st Cir.1980), cert. denied, 459 U.S. 989, 103 S.Ct. 345, 74 L.Ed.2d 385 (1982) and stated:
[e]very appeal by a disappointed developer from an adverse ruling by a local ... planning board necessarily involves some claim that the board exceeded, abused or “distorted” its legal authority in some manner, often for some allegedly perverse (from the developer’s point of view) reason. It is not enough simply to give these state law claims constitutional labels such as “due process” or “equal protection” in order to raise a substantial federal question under section 1983.
See also RRI Realty Corp. v. Incorporated Village of Southampton, 870 F.2d 911 (2d Cir.1989) (court determined developer did not have property interest protected by substantive due process in building permit for second stage of its mansion renovation project because the local regulating body had discretion to deny such a permit).6 Under that rationale, bad faith alone is not enough to claim a substantive due process right violation, and since there is no federal right, there can be no Section 1983 cause of action.7
The reason that those circuits do not allow substantive due process claims based upon bad faith is simple. If Section 1983 claims can be maintained based upon bad faith, individuals could avoid the administrative process and zoning hearing boards by simply making such an allegation, disrupting the administrative and orderly system of land use. As the Second Circuit stated in Yale Auto Parts, Inc. v. Johnson, 758 F.2d 54, 58 (2d Cir.1985):
Section 1983, upon which plaintiffs depend, does not guarantee a person the right to bring a federal suit for demand of due process in every proceeding in which he is denied a license or permit. If that were the case, every allegedly arbitrary denial by a town or city of a local license or permit would become a federal case, swelling our already overburdened ... court system beyond capacity. A ... court should not ... sit as a zoning board of appeals.
The Third Circuit may want district courts to sit often as super zoning hearing boards by hearing Section 1983 actions with jury trials in some cases, but I don’t believe this court or the common pleas courts want to assume that role.
Because this case is before us on review of the trial court’s granting of preliminary objections, all well-pleaded facts and reasonable inferences deduced therefrom are admitted *621as true for the purposes of review. Dintzis v. Hayden, 146 Pa.Commonwealth Ct. 618, 606 A.2d 660 (1992). Even though I would not follow the Third Circuit, I believe the majority correctly found there is nothing alleged in the amended complaint to show bad faith.8 However, even if bad faith had been alleged, I would grant the preliminary objections adopting the First Circuit’s reasoning.
Finally, regarding the issue of equal protection, I agree that Anselma is not similarly situated to the former owner of the property, has not been treated disparately, and has not been deprived of equal protection of the law.
For the above reasons, I concur with the majority in affirming the trial court and dismissing Count VIII of Anselma’s amended complaint alleging a cause of action under Section 1983.

. Zinermon involved a Section 1983 claim brought by an individual who was admitted and detained as a "voluntary” patient at a state mental hospital. He alleged that state officials knew or should have known that he was incompetent to give informed consent for his admission and their failure to initiate procedural safeguards gave rise to a Section 1983 claim. Although the state officials characterized their actions as random and unauthorized, the Supreme Court determined that the patient's claim was not a challenge to a random and unauthorized action because predeprivation procedural safeguards could have been used at a predictable point in *618the admission process to determine whether he could give informed consent, and concluded that the state officials could not escape Section 1983 liability.


.Paragraph 24 states: As evidenced by an interoffice memorandum dated July 7, 1988, the defendants then planned a way for the Township to use an environmental site assessment to delay Anselma's development by adopting the same as a new requirement for land development. In addition, the defendants surmised that if a suspected danger to public safety and welfare could be uncovered, the action could be passed along to a higher authority, e.g., the Chester County Health Department ("CCHD"), Pennsylvania's Department of Environmental Resources ("DER”), the United States Environmental Protection Agency ("EPA”), as a means of further resistance.
Paragraph 42 states: The allegations and recommendations made by the defendants in the Pennoni Letter were made willfully with the intent to harm Anselma and Mr. Snader.


. More recently, in New Orleans Public Service, Inc. (N.O.P.S.I.) v. Council of City of New Orleans, 491 U.S. 350, 361, 109 S.Ct. 2506, 2514, 105 L.Ed.2d 298 (1989), the Supreme Court held that to determine whether to invoke what is known as the “Burford Abstention”, where the federal action would disrupt a well-organized system of review and regulation, there must be “difficult questions of state law bearing a policy problem of substantial public importance whose importance transcends the result in the case then at law” or "where the exercise of federal review of the question in the case and in similar cases would be disruptive of state efforts to establish a coherent policy with respect to a matter of substantial public concern.”


. Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§ 10101-11202.


. The Pennsylvania courts are not bound by the decisions of the federal courts, except those of the United States Supreme Court. See Department of Environmental Resources v. City of Harrisburg, 133 Pa.Commonwealth Ct. 577, 578 A.2d 563 (1990); Cianfrani v. Johns-Manville Corp., 334 Pa.Superior Ct. 1, 482 A.2d 1049 (1984).


. Further, in other types of cases dealing with allegations of substantive due process violations under Section 1983, the standard to be met ranges from gross negligence — See Nishiyama v. Dickson County, Tennessee, 814 F.2d 277 (6th Cir.1987) (en banc) — to conduct that shocks the conscience — See Whitley v. Albers, 475 U.S. 312, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986). Arbitrary abuse of government power lies somewhere in between the two.


. See Urbanic v. Rosenfeld, 150 Pa.Commonwealth Ct. 468, 479-480, 616 A.2d 46, 52 (1992), affirmed, 534 Pa. 266, 631 A.2d 596 (1993), where this court stated the following:
Under federal law, Section 1983 does not create any substantive rights, but merely serves as a "vehicle or ... ‘device’ by which a citizen is able to challenge conduct by a state official whom he claims has deprived or will deprive him of his civil rights.” "[0]ne cannot go into court and claim a ‘violation of Section 1983’— for § 1983 by itself does not protect anyone against anything.” In effect, Section 1983 is a form of action akin to mandamus or equity which requires a parly to meet certain threshold requirements before relief can be granted on the underlying violation.
To maintain a cause of action under Section 1983, a plaintiff is required to establish only that:
• some person has deprived him or her of some cognizable federal right; and
• deprived him or her of that right while acting under color of state law. (citations omitted.)


. In that part of the amended complaint providing the history of the case, Anselma repeatedly alleged that "The allegations and recommendations made by the defendants in the Pennoni Letter were made willfully with the intent to harm Anselma and Mr. Snader.” (See paragraphs 42, 48, 60, and 72.) There are no factual allegations made to support that statement. Under Count VIII of the amended complaint, Ansel-ma has also alleged the following:
144.The defendants used their authority with respect to the Township’s land use regulation to prevent Anselma from commercially developing the Site.
145. The defendants acted under color of state law to deprive Anselma of its property interests in violation of the Fifth and Fourteenth Amendments to the United States Constitution.
146. The defendants further acted under color of state law to protect the private interests of Mr. Myer and Mr. McCurdy and others, and did not act fairly, evenhandedly or in the interest of the public.
Again, there are no other factual allegations to support those statements.